Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the "Amendment"), effective as of April
1, 2017 (the "Effective Date"), is by and among Rightside Group, Ltd.
("Rightside") and Matt Delgado, SVP Operations (“Employee”).

WHEREAS, Rightside and Employee entered into that certain Assignment, Assumption
and Amendment Agreement effective August 1, 2014, which amended the Amended and
Restated Employment Agreement effective April 1, 2013 (collectively, the
“Employment Agreement”); and

WHEREAS, Rightside and Employee desire to extend the term of the Employment
Agreement;

NOW THEREFORE, Rightside and Employee agree as follows:

1.

The Employment Period as set forth in the Employment Agreement is hereby
extended to the fourth (4th) anniversary of the Effective Date of this
Amendment.

2.

Rightside and Assignee each represents and warrants to the other that it has the
right, power and authority to enter into this Agreement.

3.

This Agreement may be executed by facsimile or electronic scan and in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

AGREED TO AND ACCEPTED:

Rightside Group, Ltd.

 

By: /s/ Taryn Naidu

 

Print Name: Taryn Naidu

 

Title: CEO

 

 

 

Employee

 

By: /s/ Matt Delgado

     Matt Delgado

 